 ,In the Matterof SCOTT& WILLIAMS,INCORPORATEDandAMERICANFEDERATION OF HOSIERY WORKERS(T.W. U. A.-C. I.0.)Case No. 1-R-1979.-Decided September 14, 1944Herrick, Smith, Donald, FarleycCKetchum, by Mr. Henry L.Mason,Jr.,of Boston, Mass., for the Company.Mr. Francis B. Ertel,of Franklin, N. H., for the C. 1. 0.Mr. Harold F. Reardon,of Boston,Mass.,for the I. A. M.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of HosieryWorkers(T.W. U. A.-C.I.0), herein called the C. I. 0., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Scott&Williams,Incorporated,hereincalled the Company, the NationalLaborRelations Board providedfor an appropriate hearing upon due notice before Leo. J.`Halloran,Trial Examiner.Said hearing was held at Laconia, New Hampshire,on August 8, 1944.The Company,the C.I.0., and InternationalAssociation of Machinists,A. F. L., herein called the I.A. M., appearedand participated.All parties were afforded full opportunity to beheard,to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at,the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYScott & Williams, Incorporated, a Massachusetts corporation, oper-atesthree plants at Laconia, New Hampshire. It is engaged in themanufacture of finished assemblies and aircraft accessories, as well as58 N. L.R. B., No. 50.249 250DECISIONSOF NATIONALLABOR RELATIONS BOARDhosiery-knitting machinery.Approximately 95 percent of its produc-tion is devoted to war work.During the year 1943, the Company usedraw materials in excess of $1,000,000, over 80 percent of which wasshipped to its three plants from points outside the State of NewHampshire.During the same period, the Company's finished prod-ucts were in excess of $12,000,000, more than 80 percent of which wasshipped to points outside the State.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers(T.W.,U. A.-C: I. 0.),affiliated with the Congress of Industrial Organizations,is a labororganization admitting to membership employees of the Company.International Association of Machinists,affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.TIT.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. 0., as theexclusive bargaining representative of certain employees, until i theC. I. O. has been certified by the Board in an appropriate unit'A' statement of a Board agent, introduced into evidence at;the heir-ing, indicates that the C. L 0.- represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find'that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe parties are in general ,agreement'that the appropriate unitshould comprise all production and maintenance employees at theLaconia plants, of the Company, excluding executives, supervisors(including foremen and subforemeii), Office, clerical, time-study ,andestimator employees, nurses, guards, wa(cllmen, draftsmen and tool3The Company and the I. A. M. enteredinto a contract on August 5, 1943, which wasto expireon July 1, 1944. On June 19, 1944, the c I.0 'requested recognition as theexclusive bargaining agent.-On July 24, 1944, the Company and the I. A.M. extendedtheir contract until December 31, 1944, subjectto termination upon the Board's determina-tion of the exclusive bargaining agent.Neither the Companynor the I. A.M contendsthat tho' contractis a bar to the instant proceeding.2The 'Boardagent reportedthat the C.I.0 submitted398 cardsall of which pyreapparently genuine original signatures;that the names of all persons appearing on thecards werenot checkedagainst the pay roll and that the cards were dated as followb :4 in March1944, 7 in May 1944,368 in June 1944, and 19 were undated.'There areapproximately1,522 employeesin the appropriate unit. SCOTT & WILLIAMS, INCORPORATED251designers, experimental department, telephone operators and sales-men.The Company, however, would also exclude timekeepers, in-spectors, truck drivers and powerhouse employees, since they wereexcluded in its contract with the I. A. M. The I. A. M., although ad-mitting that these classifications are specifically excluded from theunit covered by the contract, now seeks, as does the C. I. 0., to includethem.Tirrpekeepers:There are 95 timekeepers.While these employeeshave.a.'desk in the department where they are located, they are on theoffice pay roll.They record the work clone by productive and non-productive employees, for pay roll purposes, and also furnish thisinformation to the cost department.They are responsible to thefactory accountant and through him to the financial division and corn-pany treasurer.While they are hourly paid employees and punch atime clock, they do not engage in production work. Since their dutiesare largely of a clerical nature and are dissimilar to those of the regularproduction and maintenance employees, in accordance with our usualpractice, we shall exclude them.,Inspectors:It is the duty of the inspectors to examine the Company'sproduct in all stages of production in order to maintain its quality.Although they are under the separate supervision of a Chief Inspectorand are not engaged in manual labor, they work in all departmentsof the plant in close proximity with the production workers. They arealso hourly paid, and their department is carried as a division of thefactory' pay roll. In view of their common interests with the produc-tion workers, we shall include the inspectors.3Truck drivers:There are 12 truck drivers.They transport materialbetween the 3 plants and also deliver and pick up first class mail andparcel post.They receive a straight hourly pay without bonus, puncha time clock, and Lire on the factory pay rollas part of the maintenancegroup.We shall include them.Powerhouse employees:There are five powerhouse employees. Theyare all firemen and come under the direct supervision of the supervisorof maintenance.Their duties consist of firing the boilers, and fillingup the hoppers for the coal stokers.They are hourly paid, punch atime clock, are on the factory pay roll and enjoy the same vacationperiods as the production employees.We shall include them. . - ,We find that all production and maintenance employees at theLaconia, New Hampshire, plants, of the Company, including inspec-tors, truck drivers and powerhouse employees, but excluding officeand clerical employees, guards, watchmen, timekeepers, draftsmen,and tool designers, nurses, experimental department employees, tele-phone operators, time-study and estimator employees, salesmen, ex-3 SeeMattel'of lVestintlhoase Electric & Manufacturing Company,45 N. L. R B. 826. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDecutives, foremen, assistant foremen, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set, forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) .of the National-'Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended; it isherebyDIREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Scott & Williams,Incorporated, Laconia, New Hampshire, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit .-found appropriate in Section I-V, above,who were employed during the pay-roll period immediately preceding-the date of this Direction, including employees" who did not workduring the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byAmerican Federation of Hosiery Workers (T. W. U. A.-C. I. 0.), orby International Association of Machinists, A. F. L., for the purposesof collective bargaining, or by neither.